Citation Nr: 0324320	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  94-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran was previously contacted 
in writing and asked to identify 
independently verifiable evidence of 
behavioral changes which occurred at the 
time of his alleged stressors, and to 
provide a list of any fellow army 
personnel and/or civilians, and their 
addresses, who may be able to provide lay 
statements as to the occurrence of the 
claimed stressors, and/or changes which 
they observed in his behavior at the time 
of the claimed stressors.  If the veteran 
has now responded with the necessary 
contact information concerning any 
individual who can comment on the 
occurrence of his claimed stressors or 
his observed behavioral changes, then 
please contact any such individual and 
request a written statement concerning 
his observed stressors or changed 
behavior.

2.  The veteran was previously contacted 
in writing and asked to provide contact 
information concerning the Veterans 
Center where he received psychiatric 
treatment.  If the veteran has now 
provided the location and dates of 
treatment at a particular Veterans 
Center, then please contact that Veterans 
Center and request that it provide all 
medical records of treatment of the 
veteran for an acquired psychiatric 
disorder.  
3.  Please again contact the Office of 
the Judge Advocate General, 
Investigations (Code 33), 200 Stovall 
Street, Alexandria, Virginia, 22337-2400, 
and request any reports involving an 
assault committed by the veteran on or 
about January 17, 1972, on one or more 
soldiers of Company D, 8th Battalion, 2d 
BCT Bde, USATC1 (3A), Ft. Jackson, South 
Carolina.  

4.  After the development in Nos. 1 
through 3 has been completed to the 
extent possible, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following: a psychiatric examination to 
determine the veteran's correct 
diagnosis, and to provide an opinion as 
to whether any current acquired 
psychiatric disorder, to include PTSD, is 
related to his service.  If the veteran 
has PTSD, the examiner should report 
whether it is related to the claimed 
assaults in service.  The RO should 
provide the examiner with a summary of 
the claimed stressors.  The examiner 
should be informed that the veteran has 
reported pre- and post-service histories 
involving a number of stressors, to 
include being physically abused as a 
child, being hit on the head with a pipe 
in 1971 (prior to service), abdominal 
scars from fights, several motor vehicle 
accidents, and the death of a son in 
about September 1987.  The examiner 
should be informed that only in-service 
events may be considered for the purpose 
of determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms. Send the 
claims folders to the examiner for 
review.



5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


